ON APPLICATION FOR REHEARING.
SOMERVILLE, J.
On the original hearing no authorities were cited by appellant, and we reached our conclusion by resorting to what seemed to us to be the plainest of elementary principles.
We are now referred to the cases of Patterson v. Adan (Phil. Casualty Co. et al., Garnishees), 119 Minn. 308, 138 N. W. 281, 48 L. R. A. (N. S.) 184, and Sanders v. Frankfort, etc., Ins. Co., 72 N. H. 485, 57 Atl. 655, 101 Am. St. Rep. 688. These cases proceed upon the theory that, when the insurance company takes exclusive charge of the defense of the as*133sured in the damage action, as authorized by the provisions of the policy, an ensuing damage judgment against the assured converts the policy into an undertaking to indemnify against liability, and not merely against loss actually paid; and this although an express provision of the policy denies the insurer’s liability, except for loss actually paid by the assured.
We entertain the profoundest respect for the able courts which rendered the decisions referred to, hut we cannot accept their conclusions as valid upon the question under consideration. It seems to us that their construction of the insurance contract is dominated by an undue regard for the injured stranger, rather than by a consideration alone of the intention and the obligations of the contracting parties. Such insurance contracts as these may be one-sided and unsatisfactory in their operation, hut we know of no principle of law or public policy which forbids their operation exactly as stipulated by the parties, with which, as already stated, a stranger to the contract has absolutely no concern.
The great weight of authority is against appellant’s contention.—Frye v. Bath. etc., Co., 97 Me. 243, 54 Atl. 395, 59 L.R. A. 444, 94 Am. St. Rep. 500; Travelers’ Ins. Co. v. Moses, 63 N. J. Eq. 260, 49 Atl. 720, 92 Am. St. Rep. 663; Connolly v. Bolster, 187 Mass. 266, 72 N. E. 981; Allen v. Aetna Life Ins. Co., 76 C. C. A. 265, 145 Fed. 881, 7 L. R. A. (N. S.) 958, and case noted.
While not necessary to the decision of this case, we deem it proper to say that the jurisdiction of equity to entertain a hill for the subjection of a legal demand to the payment of a judgment has been denied in this state.—Henderson v. Hall, 134 Ala. 455, 32 South. 840, 63 L. R. A. 673.
*134The bill here exhibited would therefore seem to be without equity under that decision, and we do not wish to be understood as indirectly affirming anything to the contrary.